      Case 4:20-cv-00148-RH-MAF Document 15 Filed 06/08/20 Page 1 of 25




                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF FLORIDA

HANOVER INSURANCE COMPANY

      Plaintiff,

v.                                                  Case No.: 4:20-cv-00148

FLORIDA COALITION AGAINST
DOMESTIC VIOLENCE, INC., a
Florida not-for profit corporation; et al,

     Defendants.
_______________________________________/

       DEFENDANT, FLORIDA COALITION AGAINST DOMESTIC
     VIOLENCE, INC.’S MOTION TO DISMISS THE COMPLAINT, OR
       ALTERNATIVELY, STAY AND MOTION TO ABSTAIN AND
            INCORPORATED MEMORANDUM OF LAW

      COMES NOW, the Defendant, FLORIDA COALITION AGAINST

DOMSETIC VIOLENCE, INC. (“FCADV”), by and through their undersigned

counsel, files this Motion to Dismiss the Complaint [Doc. 1], or alternatively, Stay

the Action and a Motion to Abstain pursuant to Fed. R. Civ. P. 12 and Northern

District Local Rule 7.1, and in support thereof state as follows:

     I. INTRODUCTION AND BACKGROUND

      The instant action for declaratory relief arises from insurance claims related

to two underlying lawsuits: Florida Department of Children and Families vs.

FCADV, Tiffany Carr, Sandra Barnett, Patricia Duarte, Melody Keeth, Laurel

Lynch, Angela-Diaz-Vidaillet, Shandra Riffey, Donna Fagan, Theresa Beachy,
     Case 4:20-cv-00148-RH-MAF Document 15 Filed 06/08/20 Page 2 of 25




Sheryl Schwab, Lorna Taylor and Penny Morrill, Case No: 2020-CA-0004231, filed

in the Second Judicial Circuit in and for Leon County Florida (the “FDCF Action”)

and Office of The Attorney General State of Florida Department of Legal Affairs vs.

Florida Coalition Against Domestic Violence Inc., Florida Coalition Against

Domestic Violence Foundation Inc., and Tiffany Carr, Case No: 2020-CA-000437

filed in the Second Judicial Circuit in and for Leon County Florida (the “AG

Action”) (hereinafter the AG Action and the FDCF Action are collectively referred

to as the “Underlying Actions”). The Underlying Actions seek damages from

FCADV arising out of or related to alleged actions by FCADV’s former CEO,

Tiffany Carr, and various board members.

      Plaintiff, Hanover Insurance Company (hereinafter “Plaintiff” or “Hanover”),

entered into a contract of insurance with FCADV and issued a Nonprofit Entity

Advantage Directors & Officers and Entity Liability and Employment Practices

Liability Policy to the FCADV bearing Policy Number LHJ-H138435-00 with

effective dates of December 19, 2019 through December 19, 2020 (the “Policy”).

Plaintiff’s Complaint [Doc. 1] seeks a declaration that it does not owe a duty to

defend or indemnify FCADV for the claims asserted in the Underlying Actions.

   II. SUMMARY OF ARGUMENT

      Plaintiff’s Complaint suffers from several fatal flaws. Although the

Underlying Actions are in their infancy and thus still pending and ongoing,

Plaintiff’s Complaint commingles its requests for a declaration as to the duty to

                                       -2-
     Case 4:20-cv-00148-RH-MAF Document 15 Filed 06/08/20 Page 3 of 25




defend and indemnify and thus prematurely seeks declarations that it has no duty to

indemnify FCADV for the claims asserted in the Underlying Actions. As such, this

Court lacks subject matter jurisdiction over the instant matter because an actual case

or controversy does not exist until the Underlying Actions are resolved. As discussed

below, the Court should exercise its broad discretion and dismiss or stay Plaintiff’s

Complaint. A stay is necessary to: prevent the Court from issuing an advisory

opinion in violation of 28 U.S.C. § 2201; prevent the Court from having to decide

key factual matters at issue in the Underlying Actions before they ripen; preclude

the Defendants from taking positions/asserting defenses inconsistent with those

advocated in the Underlying Actions; and promote efficiency and conserve party and

judicial resources.

      Moreover, Plaintiff’s Complaint fails to join necessary and indispensable

parties, including but not limited to Travelers Casualty and Surety Company of

America (“Travelers”) as well as the underlying claimants – Florida Department of

Children and Families and the Office of The Attorney General State of Florida

Department of Legal Affairs. To that end, Defendant, has filed their own state court

declaratory judgment action that includes all of the necessary and indispensable

parties, and this Court should abstain from accepting jurisdiction in favor of

Defendant’s more accurately plead lawsuit.

   III.      ARGUMENT

          A. THE COURT SHOULD DISMISS OR STAY THIS ACTION

                                         -3-
         Case 4:20-cv-00148-RH-MAF Document 15 Filed 06/08/20 Page 4 of 25




                 BECAUSE HANOVER’S DUTY TO INDEMNIFY IS
                 DEPENDENT ON THE RESOLUTION OF THE UNDERLYING
                 ACTIONS.

                      i. Legal Standard

          The Federal Declaratory Judgment Act, 28 U.S.C. §§ 2201 and 2202, under

which the counts of Hanover’s Complaint1 are based, provides that “any court of

the United States ... may declare the rights and other legal relations of any interested

party seeking such declaration....” 28 § 2201. “Since its inception, the Declaratory

Judgment Act has been understood to confer on federal courts unique and

substantial discretion in deciding whether to declare the rights of litigants.” Wilton

v. Seven Falls Co., 515 U.S. 277, 286 (1995). The United States Supreme Court has

“repeatedly characterized the Declaratory Judgment Act as an enabling Act, which

confers a discretion on the courts rather than an absolute right upon the litigant.” Id.

at 286-87.

          A district court always has discretion whether to entertain an action for a

declaratory judgment. Cas. Indem. Exch. v. High Croft Enters., Inc., 714 F. Supp.

1190, 1193 (S.D. Fla. 1989) (citing Brillhart v. Excess Ins. Co., 316 US 491 (1942)

and Public Affairs Assocs., Inc. v. Rickover, 369 U.S. 111 (1962)); see also Angora

Enters., Inc. v. Condo. Ass’n. of Lakeside Village, Inc., 796 F.2d 384, 387 (11th Cir.

1986) (“[T]he district court could have properly refused to address the merits of the



1
    Counts I, II and III all explicitly state “Declaratory Judgment” See [Doc. 1, pg. 26-27].


                                                  -4-
      Case 4:20-cv-00148-RH-MAF Document 15 Filed 06/08/20 Page 5 of 25




claim by resort to its inherent discretion to decline to entertain a declaratory

action.”). The Eleventh Circuit has declared that the Act “only gives the federal

courts competence to make a declaration of rights; it does not impose a duty to do

so.” Ameritas Variable Life Ins. Co. v. Roach, 411 F.3d 1328, 1330 (11th Cir. 2005).

“Gratuitous interference with the orderly and comprehensive disposition of a state

court litigation should be avoided.” Id. (citing Brillhart v. Excess Ins. Co. of Am.,

316 U.S. 491, 495 (1942)).

      The Act provides that a declaratory judgment may be issued only in the case

of an “actual controversy,” which must be immediate, substantial and continuing and

must create a “definite, rather than speculative threat of future injury.” 28 U.S.C.

§2201 et seq.; Emory v. Peeler, 756 F.2d 1547, 1552 (11th Cir. 1985). The Act is a

grant of jurisdiction only as to those rights and liabilities that are immediate and real,

or that are certain to arise. See, e.g., Calderon v. Ashmus, 523 U.S. 740, 746-47

(1998).

      The “case or controversy” requirement of the Constitution that limits federal

court jurisdiction similarly requires that “a plaintiff must have suffered some actual

injury that can be remedied or redressed by a favorable judicial decision.” Nat’l

Advertising Co. v. City of Ft. Lauderdale, 934 F.2d 283, 285-86 (11th Cir. 1991).

This requirement shields federal courts from being drawn into disputes as to abstract

or hypothetical cases, or ones in which purely advisory opinions affecting a dispute

are being sought. See, e.g., Peeler, 756 F.2d at 1551–52 (“The plaintiff must allege

                                           -5-
      Case 4:20-cv-00148-RH-MAF Document 15 Filed 06/08/20 Page 6 of 25




facts from which the continuation of the dispute may be reasonably inferred.

Additionally, the continuing controversy may not be conjectural, hypothetical, or

contingent; it must be real and immediate, and create a definite, rather than

speculative threat of future injury.”).

       The Court has broad discretion to either dismiss without prejudice or stay

unripe claims. Pro Net Global Ass’n, Inc. v. U.S. Liab. Ins. Co., Nos. 3:02-cv-396-

J-32TEM, 3:02-cv-617-J- 32TEM, 2004 WL 6062923, at *2 (M.D. Fla. Mar. 8,

2004) (citing Wilton, 515 U.S. at 288).

                  ii. A Dismissal or Stay of this Action is the Appropriate Remedy

       As stated above, Hanover seeks in Count 3 of the Complaint declarations

regarding its duty to indemnify FCADV and others in the Underlying Actions.

Hanover’s request for such declarations is improper at this time as the Underlying

Actions are currently ongoing. See Exhibit 1, Dockets to Underlying Actions.2 The

Underlying Actions are still in the very early stages as the parties have filed motions

to dismiss which are still pending. Thus, the allegations alleged in the Underlying

Actions are still very much unsettled and changing.




2
  FCADV requests that this Court take judicial notice of the dockets of the Underlying Actions.
See Fed. R. Evid. 201(d)(“The court may take judicial notice at any stage of the proceeding.”)
Federal Rule of Evidence 201 permits courts to take judicial notice of “a fact that is not subject to
reasonable dispute because it[] . . . can be accurately and readily determined from sources who
accuracy cannot reasonably be requested. “[M]atters of public record,” whose accuracy cannot be
reasonably quested, may be judicially noticed. Bryant v. Avado Brands, Inc., 187 F.3d 1271, 1277-
78 (11th Cir. 1999).


                                                -6-
      Case 4:20-cv-00148-RH-MAF Document 15 Filed 06/08/20 Page 7 of 25




      The duty to indemnify is separate and distinct from the duty to defend.

Northland Cas. Co. v. HBE Corp., 160 F. Supp. 2d 1348, 1360 (M.D. Fla. 2001).

The duty to defend is broader than the duty to indemnify and depends “‘solely on

the allegations in the complaint[s] filed against the insured.’” Id. “[T]he duty to

indemnify is dependent upon the entry of a final judgment, settlement, or a final

resolution of the underlying claims by some other means.” HBE Corp., 160 F. Supp.

2d at 1360; see also Westport Ins. Corp. v. VN Hotel Grp., LLC, 761 F. Supp. 2d

1337, 1348 (M.D. Fla. 2010) (“Except where there is no duty to indemnify for want

of a duty to defend, an insurer’s duty to indemnify is dependent on the outcome of a

case . . .”). “[W]hereas the duty to defend is measured by the allegations of the

underlying complaint, the duty to indemnify is measured by the facts as they unfold

at trial or are inherent in the settlement agreement.” HBE Corp., 160 F. Supp. 2d at

1360; see also Stephens v. Mid-Continent Cas. Co., 749 F.3d 1318, 1324 (11th Cir.

2014) (an insurer’s duty to indemnify “is narrower [than the duty to defend] and is

determined by the underlying facts adduced at trial or developed through discovery

during the litigation.”; “In other words, to determine whether there is a duty to

indemnify, one looks at the actual facts, not only those that were alleged in the state

court complaint.”).

      Because an insurer’s duty to indemnify generally depends on the outcome of

the case against its insured, courts hold the question of an insurer’s duty to indemnify

is not ripe until the underlying suit is resolved, and thus either dismiss or stay the

                                          -7-
     Case 4:20-cv-00148-RH-MAF Document 15 Filed 06/08/20 Page 8 of 25




action. See, e.g., Summit Contractors, Inc. v. Amerisure Mut. Ins. Co., No. 8:13-CV-

295-T-17TGW, 2014 WL 936734 (M.D. Fla. Mar. 10, 2014) (dismissing for lack of

subject matter jurisdiction pursuant to Rule 12(b)(1) request for declaration as to a

carrier’s duty to indemnify for pending underlying claims as unripe); Mid-Continent

Cas. Co. v. G.R. Constr. Mgmt, Inc., 278 F. Supp. 3d 1302 (M.D. Fla. 2017)(finding

that a request for declaration on the duty to indemnify before the conclusion of the

underlying state-court action presents no “actual controversy”); Atain Specialty Ins.

Co. v. Sanchez, No. 8:17-CV-1600-T-23AEP, 2018 WL 1991937 (M.D. Fla. Apr. 27,

2018)(same result); Mid- Continent Cas. Co. v. Gamma Constr., Inc., et al., No.

16-cv-20928-KING (S.D. Fla. July 6, 2016) (Order) (staying insurer’s request for

a declaration as to its indemnity obligations until the underlying action concludes)

(attached h e r e t o as Exhibit “2”); Investors Ins. Co. of Am. v. Waterproofing

Sys., Inc., et al., No. 11-cv-62624-Middlebrooks (S.D. Fla. Mar. 20, 2012) (Order)

(same) (attached hereto as Exhibit “3”); The Travelers Prop. Cas. Co. of Am., et

al. v. Anda, Inc., No. 12-cv- 62392-WJZ (S.D. Fla. June 27, 2013) (Order) (same)

(attached hereto as Exhibit “4”); Great Lakes Reinsurance PLC v. Leon, 480 F.

Supp. 2d 1306 (S.D. Fla. 2007) (staying declaratory judgment action pending

resolution of underlying action where adjudication of declaratory judgment action

would involve many of the same arguments and witnesses as the underlying action);

Smithers Constr. Inc., Inc., 563 F. Supp. 2d at 1348 (staying determination on

indemnity until the underlying tort liability action was resolved because “[a]n

                                        -8-
      Case 4:20-cv-00148-RH-MAF Document 15 Filed 06/08/20 Page 9 of 25




insurer’s duty to indemnify is not ripe for adjudication in a declaratory action until

the insured is in fact held liable in the underlying suit”); Cincinnati Ins. Co. v.

Franck’s Lab, Inc., et al., No. 5:12-cv-406-Oc-10PRL (M.D. Fla. Sept. 17, 2013)

(Order) (attached hereto as Exhibit “5”) (staying insurer’s request for a declaration

as to its indemnity obligations until the underlying action concludes); Interstate Fire

& Cas. Co. v. McMurry Constr. Co., Inc., 2017 WL 821746 (M.D. Fla. Mar. 2, 2017)

(stating “At the outset, the Court notes that, among the district courts in the Eleventh

Circuit, “[c]ase law is legion for the proposition that an insurer's duty to indemnify

is not ripe for adjudication unless and until the insured or putative insured has been

held liable in the underlying action.”); Mid-Continent Cas. Co. v. Gozzo Dev., Inc.,

No. 17-CV-80362, 2017 WL 3578846, at *6 (S.D. Fla. July 19, 2017) (holding the

“Underlying Action involves complex factual issues that are important for an

informed resolution of [an insurer’s] claims for declaratory relief” and staying all

counts seeking the duty to indemnify until the underlying action concluded.).

      In Mid-Continent Cas. Co. v. G.R. Constr. Management, Inc., 278 F. Supp. 3d

1302 (M.D. Fla. 2017), the Middle District found an insurer’s indemnification issue

not yet ripe for review, and thus was dismissed. The Court stated:

      As stated, MCC seeks to clarify its duty to indemnify GRC [the insured],
      but that duty is inherently unclear because the state court has not yet
      decided GRC's liability, if any, in the Underlying Action. Because the
      state court case is ongoing, MCC is concerned with a potential future
      injury that is neither real nor immediate at this time. If GRC is found not
      liable then there is no need for MCC to indemnify it. There is also no
      current “substantial continuing controversy” between MCC and GRC

                                          -9-
     Case 4:20-cv-00148-RH-MAF Document 15 Filed 06/08/20 Page 10 of 25




      involving “adverse legal interests,” nor is there any considerable
      hardship for MCC if the Court withholds consideration of this issue.
      Continuing the instant action could require the Court to engage in undue
      consideration of an abstract dispute, where the potential for legal
      adversity is contingent upon the ruling of the state court in the
      Underlying Action. Such a speculative exercise by the Court is
      inconsistent with Article III and the Act.

Id. at 1305–06.

      For example, in Mid-Continent Cas. Co. v. Nassau Builders, Inc., No. 3:16-

CV-921-J-34JRK, 2017 WL 1191383, (M.D. Fla. Mar. 31, 2017), the Middle

District of Florida stayed a declaratory action case until the underlying action was

resolved. Importantly, the court noted that an insurer’s duty to indemnify will

“necessarily turn on complex factual findings and issues of Florida law which are

currently pending in the Underlying Action before the state court.” Id. at *2. It

further noted that in order to resolve the disputed indemnity obligation, the court

would have to determine whether the claimant “breached any implied warranties, [.

. .] violated Florida’s Building Code, [. . . .] and breached its duty to use reasonable

care.” Id. Moreover, the Court reasoned that a decision as to whether one of the

insurer’s insurance policy exclusions apply would require a complete factual record.

Id. In doing so, the court stated that the “factual record is incomplete at this time,

and the instant action is not yet ripe for adjudication.” Id. The court pointed out that,

as one judge has noted in the Eleventh Circuit, “ ‘[c]ase law is legion for the

proposition that an insurer's duty to indemnify is not ripe for adjudication unless and




                                          - 10 -
     Case 4:20-cv-00148-RH-MAF Document 15 Filed 06/08/20 Page 11 of 25




until the insured or putative insured has been held liable in the underlying action.’ ”

Id. at *3 (internal citations omitted).

       Here, there has been no resolution of the Underlying Actions. Rather, the

Underlying Actions are being actively litigated in state court. Because they are being

actively litigated, the parties are in the process of ascertaining the facts which will

be bear on this instant action when a judgment or adjudication of the Underlying

Actions occurs. This is one of those cases where the indemnity counts should be

abated until all the underlying facts can be resolved by the state trial courts.

Accordingly, a determination of Plaintiff’s duty to indemnify is premature and the

instant proceedings should be stayed as to that issue, or dismissed and allowed to be

resolved in State Court, a more appropriate venue to ensure the efficient expenditure

of judicial resources and effective representation of the interests of all parties to this

litigation.

                iii. Allowing the Indemnity Questions to Proceed Would Compel
                     this Court to Improperly Consider Factual Matters at Issue
                     in the Underlying Actions

       Indemnity issues are appropriately dismissed or stayed until the underlying

action is resolved where, as here, a court must decide facts at issue in an

underlying action in order to adjudicate the duty to indemnify in a declaratory

judgment action. See, e.g., Pro Net, 2004 WL 6062923, at *2; Summit, 2014 WL

936734, at *5-6; Home Ins. Co. v. Gephart, 639 So. 2d 179 (Fla. 4th DCA 1994)

(affirming trial court’s dismissal of carrier’s declaratory judgment action regarding

                                          - 11 -
     Case 4:20-cv-00148-RH-MAF Document 15 Filed 06/08/20 Page 12 of 25




its duty to indemnify as premature because the action would decide facts at issue in

the underlying action); Gamma Constr., No. 16-cv-20928-KING; Waterproofing

Sys., No. 11-cv-61408-Middlebrooks.

      Hanover’s indemnity obligations hinge on numerous factual issues that will

be determined in the Underlying Actions. Hanover requests declarations on many

different coverage issues implicating numerous factual questions that would be

adjudicated in the Underlying Actions such as whether Ms. Carr did in fact breach

her fiduciary duties. See [Doc. 1]. Moreover, the Underlying Actions seek relief

based on allegations of Fraud, which are all extremely factually dependent causes of

action. As delineated above, Hanover has asked the Court to address a multitude of

coverage issues that implicate factual matters at issue in the Underlying Actions,

which are central to the issues to be determined in the Underlying Actions.

Accordingly, adjudicating indemnity in this action will require improper advisory

rulings on dispositive factual questions in the Underlying Actions. See, e.g., Emory,

756 F.2d at 1551–52.

               iv. Allowing the Action to Proceed Could Result in Inconsistent
                   Outcomes & Prejudice the Parties and Promotes Efficiency

      Much of the discovery in this case may ultimately be unnecessary if FCADV

successfully defends the Underlying Actions. See, e.g., Pro Net, 2004 WL 6062923,

at *2 (dismissing indemnity claim because proceeding could be a waste of judicial

resources if the insured successfully defended the underlying action). Beyond


                                        - 12 -
     Case 4:20-cv-00148-RH-MAF Document 15 Filed 06/08/20 Page 13 of 25




expense, such testimony could compromise FCADV’s position and the AG and/or

FDCF’s ability to recover any judgment it obtains in the Underlying Actions. Doing

so now, however, compromises FCADV’s defense in the Underlying Actions.

      Florida law directs that Hanover not be permitted to preempt the resolution

of fact issues necessarily involved in the Underlying Actions or remove material

issues from the Underlying Actions “under the guise” of this declaratory judgment

action. See Travelers Ins. Co. v. Emery, 579 So. 2d 798, 801 (Fla. 1st DCA 1991);

Gamma Constr., No. 16-cv-20928-KING, at 5 (refusing to allow MCC to prevent

the state court from resolving key factual issues involved in the underlying action,

finding as follows: “This Court, seeking to avoid friction between our federal and

state courts, finds that this declaratory action would improperly encroach on the

state’s jurisdiction to find these facts.”).

      Staying Hanover’s Complaint until the Underlying Actions are resolved is

also consistent with principles of judicial economy. If FCADV, the Board

Members/Former Directors, as well as the AG and FDCF, are forced to litigate the

indemnity issues now, the Court will be required to consider factual issues that are

also being litigated in the Underlying Actions. It would be inefficient for the parties

to be compelled to expend resources to litigate many of the same comprehensive

and complex issues in two different cases before two different courts, with

potentially inconsistent results. Thus, in the interest of judicial economy, Hanover’s

complaint should be dismissed or stayed.

                                          - 13 -
     Case 4:20-cv-00148-RH-MAF Document 15 Filed 06/08/20 Page 14 of 25




   B. THIS COURT SHOULD DISMISS THE PLAINTIFF’S COMPLAINT
      FOR FAILURE TO JOIN INDISPENSABLE PARTIES

        i.   Dismissal is the Appropriate Remedy for Failure to Join Necessary
             and Indispensable Parties

      Federal Rule of Civil Procedure 12(b)(7) provides that courts may dismiss

suits where the plaintiff fails to join an indispensable party and the defendant raises

the defense by motion. To determine whether a court should dismiss an action for

failure to join an indispensable party, courts apply the criteria set forth in FED. R.

CIV. P. 19. See Challenge Homes, Inc. v. Greater Naples Care Center, Inc., 669

F.2d 667, 669 (11th Cir. 1982); see also FED. R. CIV. P. 19(a)(1)(A) and 19(a)(1)(B).

Federal Rule of Civil Procedure 19 sets forth a two-step inquiry for a district court

to determine whether a party should be joined in an action. First, the district court

must determine whether the party is “necessary” to the action under Rule 19(a).

Focus on the Family v. Pinellas Suncoast Transit Auth., 344 F.3d 1263, 1280 (11th

Cir. 2003); Challenge Homes, Inc. v. Greater Naples Care Ctr., Inc., 669 F.2d 667,

669 (11th Cir.1982). If the court determines that the party is “necessary,” it must

then determine whether the party is “indispensable” to the action under Rule 19(b).

See id. The purpose of requiring all parties to be joined is to avoid duplicative

litigation. Southern-Owners Ins. Co. v. Wall 2 Walls Constr., LLC, 2012 WL

6009752 (M.D. Fla. 2012); Capitol Specialty Ins. Corp. v. R.G. Rancho Grande

Corp., 2010 WL 1541187 (S.D. Fla. 2010); Amerisure Ins. Co. v. R.L. Lantana

Boatyard, Ltd., 2010 WL 4628231 (S.D. Fla. 2010); and Balfour Beatty Const. Co.,

                                         - 14 -
     Case 4:20-cv-00148-RH-MAF Document 15 Filed 06/08/20 Page 15 of 25




LLC v. Zurich Am. Ins. Co., 2014 WL 1230650 (M.D. Fla. 2014).

       ii.   Travelers, the AG and FDCF are Necessary Parties

      FED. R. CIV. P. 19(a) states as follows:

      (a) Persons Required to Be Joined if Feasible.
      (1) Required Party. A person who is subject to service of process and
      whose joinder will not deprive the court of subject-matter jurisdiction
      must be joined as a party if:
         (A) in that person's absence, the court cannot accord complete relief
         among existing parties; or
         (B) that person claims an interest relating to the subject of the action
         and is so situated that disposing of the action in the person's absence
         may:
            (i) as a practical matter impair or impede the person's ability to
            protect the interest; or
            (ii) leave an existing party subject to a substantial risk of
            incurring double, multiple, or otherwise inconsistent obligations
            because of the interest.

Fed. R. Civ. P. 19(a); Balfour Beatty Const., LLC v. Zurich Am. Ins. Co., No.2:13-

CV-205-FTM-38, 2014 WL 1230650, at *3 (M.D. Fla. Mar. 25, 2014)(citing

Barbachano v. Standard Chartered Bank Intern. (Americas) Ltd., 2014 WL 29595,

*4 (S.D.Fla. January 3, 2014)). In insurance disputes, these statutory and rule based

requirements necessitate that all parties potentially impacted by a coverage

determination be named in a declaratory judgment action. See Bethel v. Security

Nat’l. Ins. Co., 949 So. 2d 219, 223 (Fla. 3d DCA 2006).

      The principle of res judicata as it relates to binding third-parties to declaratory

judgments is well established. Independent Fire Ins. Co. v. Paulekas, 633 So. 2d

1111, 1113 (Fla. 3d DCA 1994) (“A declaratory action obtained by an insurer


                                         - 15 -
     Case 4:20-cv-00148-RH-MAF Document 15 Filed 06/08/20 Page 16 of 25




against its insured is not binding on a third-party claimant who was not a party to the

declaratory judgment action.”); see also Allstate Ins. Co. v. Conde, 595 So.2d 1005,

1008 (Fla. 5th DCA 1992). The AG and FDCF clearly have interests in this matter

since their respective Underlying Actions would be prejudiced should Hanover

prevail in this action. See Capitol Speciality Ins. Corp. v. R.G. Rancho Grande

Corp., 2010 WL 1541187, *1–2 (S.D. Fla. April 16, 2010) (holding “[p]laintiff's

declaratory judgment action asks the Court to determine whether an exclusion in the

insurance policy applies such that Plaintiff owes a duty to defend or indemnify the [

]Defendants. If the exclusion applies, it could eliminate Plaintiffs' liability in the

underlying suit.... Therefore, Florida law makes clear that [the plaintiffs in the

underlying suit] are proper parties in this suit.”); Auto–Owners Ins. Co. v. Emerald

Star Casino & Resorts, Inc., 2009 WL 3446745, *2 (M.D. Fla. Oct.21, 2009)

(holding that though plaintiffs in the underlying state-court action were not parties

to the insurance contract, “[a]s the injured parties, [they] have an interest in this

declaratory judgment action, and their inclusion is permissible under Florida law.”).

      The AG and FDCF are the claimants in the Underlying Actions. Hanover has

failed to name them and the case law is quite clear that they have a significant interest

in the resolution of this case, and are therefore necessary parties pursuant to the

analysis set forth in Rule 19(a). Similarly, Travelers is a necessary party in that

Travelers also issued a Non-Profit Organization Directors & Officers and Identity

Fraud Expense Reimbursement Policy to the FCADV, bearing Policy Number

                                          - 16 -
     Case 4:20-cv-00148-RH-MAF Document 15 Filed 06/08/20 Page 17 of 25




106433516 with effective dates of December 19, 2019 through December 19, 2020

(the “Travelers Policy”). FCADV likewise tendered the Underlying Actions to

Travelers, and Travelers has denied any obligation to defend or indemnify FCADV.

Given the timing of the events leading up to the filing of the Underlying Actions, it

is quite clear that at the very least either the Travelers Policy or the Policy issued by

Hanover (if not both) provide coverage for the claims asserted against FCADV.

Moreover, the policies have similar provisions and separate, duplicative suits

involving the same facts and similar policies could result in inconsistent outcomes.

       iii.   The AG, FDCF and Travelers are Indispensable Parties Under
              FED. R. CIV. P. 19(b)

      If the court concludes that the absent party is necessary, the court “must

inquire whether, applying the factors in Rule 19(b), the litigation may continue” and

whether “in equity and good conscience the action should proceed among the parties

before it, or should be dismissed.” James River v. Dimauro, 258 F.R.D. 543, 544

(S.D. Fla. 2009) (citing Challenge Homes, Inc., 669 F.2d 667, 669 (11th Cir. 1982)).

Rule 19(b) sets forth four factors to determine the absent parties indispensability:

              (1) the extent to which a judgment rendered in the person’s
              absence might prejudice the person or the existing parties;

              (2) the extent to which any prejudice could be lessened or
              avoided by: (A) protective provisions in the judgment; (B)
              shaping the relief; or (C) other measurers;

              (3) whether a judgment rendered in the person’s absence
              would be adequate; and



                                          - 17 -
     Case 4:20-cv-00148-RH-MAF Document 15 Filed 06/08/20 Page 18 of 25




              (4) whether the plaintiff would have an adequate remedy
              if the action were dismissed for nonjoinder.

In his seminal Patterson opinion, Justice Harlan pointed out that Rule 19(b) is

designed to protect four interests Provident Tradesmens Bank & Tr. Co. v. Patterson,

390 U.S. 102, 111 (1968). The first is the plaintiff's interest in having a forum. Id.

The second is the defendant's interest in avoiding multiple litigation, inconsistent

relief, or sole responsibility for a liability he shares with another. Id. The third

interest belongs to the party that should, but cannot, be joined. Id. That party wishes

to prevent the proceedings before the court from impairing its rights. Id. The fourth

interest is that of the courts and the public in “complete, consistent, and efficient

settlement of controversies.” Travelers Indem. Co. v. Dingwell, 884 F.2d 629, 635

(1st Cir. 1989)(citing Patterson, 390 U.S. at 111 (1968))(internal citations omitted).

       Factor one directs the court's attention to interests of both present and absent

parties and, thus, is related to the Rule 19(a)(2)(i) and (ii) inquiries. City of Littleton,

Colo. v. Commercial Union Assur. Companies, 133 F.R.D. 159, 164 (D. Colo. 1990).

Here, the potential prejudice to those already parties is of concern. The prospect of

subsequent litigation that might produce inconsistent obligations raises the specter

of prejudice. Inconsistent obligations are created when two courts issue orders and

compliance with one would cause a breach of the other. Id. To determine the

availability of coverage here for the entirety of the claims at issue, the court will

have to consider whether the allegations as applicable to each named insured or



                                           - 18 -
     Case 4:20-cv-00148-RH-MAF Document 15 Filed 06/08/20 Page 19 of 25




purported insured is covered under the policies. This particularly impacts the duty

to defend. If one court is left to determine the defense obligation under the policies

for Travelers, while a separate court is left to determine those owed Hanover alone,

it is possible the courts would reach different conclusions on these matters thus

subjecting Travelers, Hanover and the insureds to conflicting orders. See City of

Littleton, Colo., 133 F.R.D. at 164. Similarly, pursuant to Fla. Stat. 627.4136(4), the

claimants in the Underlying Actions, the AG and FDCF, could come back at a later

date, after obtaining a judgment against FCADV, seeking insurance coverage under

both the Hanover and Travelers policies. Thus, if this action is permitted to proceed

without the AG and FDCF as parties, the declaratory judgment entered would not be

binding on either the AG or FDCF. RL Lantana Boatyard, Ltd., 2010 WL 4628231,

*2 (citing Paulekas, 633 So.2d at 1113) (“[a] declaratory action obtained by an

insurer against its insured is not binding on a third-party claimant who was not a

party to the declaratory judgment action.”). The legal effect of this Court’s decision

in this declaratory judgment action could be undermined if the AG and FDCF are

not bound by this Court’s determinations. Balfour Beatty Const., LLC, 2014 WL

1230650, at *3.

      The second factor could likely only be accomplished by withholding final

judgment until the obligations to the insureds are determined in a separate action.

Alternatively, the prejudice could be eliminated by dismissal of this action in favor

of a state court declaratory judgment action that includes all the parties. Id.; see also

                                          - 19 -
     Case 4:20-cv-00148-RH-MAF Document 15 Filed 06/08/20 Page 20 of 25




Dingwell, 884 F.2d 629 (1st Cir. 1989)(holding failure to include additional insureds

in order to keep diversity warranted dismissal); Rochester Methodist Hosp. v.

Travelers Ins. Co., 728 F.2d 1006, 1017 (8th Cir.1984); 3A Moore's Federal Practice

¶ 24.18[3].

      The third factor is related to factor one and a judgment rendered in the absence

of the missing parties would not be adequate. In evaluating this factor, the Littleton

court noted:

               “[t]he propriety of rendering judgment in these
               circumstances is questionable. This is particularly so
               because of both the possible prejudice that may arise if
               jurisdiction is retained and the inability to shape relief
               adequately. This entire matter can be litigated in a state
               court that could provide a comprehensive remedy. The
               advantages of complete relief in a single forum outweigh
               any slight duplication of time and effort already spent in
               this matter by the parties and this court.”

Littleton, 133 F.R.D at 165.

      The fourth factor effects not only the parties as discussed throughout this

motion, but also effects the interests of the courts and the public “in a complete,

consistent and efficient settlement of controversies.” Littleton, 133 F.R.D at 166

(citing Patterson, 390 U.S. at 111). “[T]he avoidance of piecemeal litigation in favor

of comprehensive disposition of a dispute, especially where concurrent litigation

might result in inconsistent dispositions” is an important factor to consider when

deciding this factor. Travelers Indem. Co. v. Monsanto Co., 692 F. Supp. 90, 91-92

(D. Conn. 1988). In declaratory judgment actions, the plaintiff has no right to a


                                         - 20 -
     Case 4:20-cv-00148-RH-MAF Document 15 Filed 06/08/20 Page 21 of 25




federal forum. Accident Ins. Co. v. Greg Kennedy Builder, Inc., 2016 WL 379932

(S.D. Ala. January 29, 2016). The relief sought by Plaintiff can be determined in

state court just as well as it can in federal court. However, all other parties, joined

and absent, will have their interests protected should this action proceed in state

court. Each of the foregoing factors demonstrates the indispensability of Travelers,

the AG and FDCF.

   C. ALTERNATIVELY, THIS COURT SHOULD DECLINE TO ACCEPT
      JURISDICTION AND ABSTAIN

      To invoke Article III subject matter jurisdiction under the Declaratory

Judgment Act, 28 U.S.C. § 2201 the plaintiff must allege: (1) a substantial

continuing controversy between the parties, (2) facts that demonstrate the

controversy is real and immediate rather than conjectural, hypothetical, or

contingent, and (3) a definite threat of future injury. E.g. Malowney v. Federal

Collection Deposit Group, 193 F. 3d 1342, 1347 (11th Cir. 1999)(quoting Emory v.

Peeler, 756 F. 2d 1547, 1551-52 (11th Cir. 1985)). The Declaratory Judgment Act,

however, confers discretion upon courts to make a declaration of rights; it does not

impose an affirmative obligation do so. Brillhart, 316 U.S. at 494. Accordingly, a

district court, consistent with the nonobligatory nature of the declaratory judgment

remedy, may exercise its discretion to stay or dismiss an action that seeks a

declaratory judgment under this enabling act. General Elec. Capital Corp. v. Estate

of Nunziata ex rel. Nunziata, 2012 WL 1581860, at *3 (M.D. Fla. 2012).


                                         - 21 -
     Case 4:20-cv-00148-RH-MAF Document 15 Filed 06/08/20 Page 22 of 25




      The Supreme Court in Brillhart set forth the standard under which a district

court should consider a motion to dismiss or stay a declaratory judgment action

during the pendency of a parallel state court action, stating that “it would be

uneconomical as well as vexatious for a federal court to proceed in a declaratory

judgment suit where another suit is pending in a state court presenting the same

issues, not governed by federal law, between the same parties.” Brillhart, 316 U.S.

at 495. The Eleventh Circuit expanded on Brillhart in Ameritas Variable Life

Insurance Company v. Roach, 411 F. 3d 1328 (11th Cir. 2005), enunciating nine

factors to aid district courts in deciding whether to dismiss a declaratory judgment

action, including:

      (1) the strength of the state's interest in having the issues raised in the
      federal declaratory action decided in the state courts; (2) whether the
      judgment in the federal declaratory action would settle the
      controversy; (3) whether the federal declaratory action would serve
      a useful purpose in clarifying the legal relations at issue; (4) whether
      the declaratory remedy is being used merely for the purpose of
      “procedural fencing”—that is, to provide an arena for a race for res
      judicata or to achieve a federal hearing in a case otherwise not
      removable; (5) whether the use of a declaratory action would
      increase the friction between our federal and state courts and
      improperly encroach on state jurisdiction; (6) whether there is an
      alternative remedy that is better or more effective; (7) whether the
      underlying factual issues are important to an informed resolution of
      the case; (8) whether the state trial court is in a better position to
      evaluate those factual issues than is the federal court; and (9) whether
      there is a close nexus between the underlying factual and legal issues
      and state law and/or public policy, or whether federal common or
      statutory law dictates a resolution of the declaratory judgment action.
Ameritas, 411 F. 3d at 1331. None of the enumerated factors are dispositive in



                                          - 22 -
     Case 4:20-cv-00148-RH-MAF Document 15 Filed 06/08/20 Page 23 of 25




determining abstention, but rather, such a determination as to the weightiness of the

issues presented is at the discretion of the court. Id.; see e.g., Geico Gen. Ins. Co. v.

Kastenolz, 649 Fed. Appx. 647, 650 (11th Cir. 2016) (unpublished).

      Notably, application of the Ameritas factors is not limited to circumstances

where a parallel action is pending in state court. First Mercury Ins. Co. v. Excellent

Computing Distributors, Inc. 648 Fed. Appx. 861, 866 (11th Cir. 2016). That said,

FCADV has filed their state court declaratory judgment action on June 3, 2020 that

eliminates all of the defects present in the instant action, i.e. Travelers has been

added as a party as has the AG and FDCF and the requested declarations are limited

to the duty to defend for now. Factors one, two, six and seven militate in favor of the

Court exercising its discretion to abstain. More specifically, factor one supports

abstention in that all of the parties to the action are Florida citizens except Plaintiff

and Florida law will be applied to the interpretation of the policy. As for factor two,

the Underlying Actions are still in flux and the declaratory judgment action as

currently plead will subject the parties to multiple suits. The underlying facts will

ultimately determine Plaintiff’s indemnity obligations, including, but not limited to,

whether the insureds “engaged in a pattern of serious misconduct and abuse,” which

included “the diversion of significant funding to enrich its officers to a shocking

degree” and whether those alleged damages fall within an exclusion in the policy.

   IV.       CONCLUSION

      WHEREFORE, for the reasons set forth herein, the Defendant, FLORIDA

                                          - 23 -
     Case 4:20-cv-00148-RH-MAF Document 15 Filed 06/08/20 Page 24 of 25




COALITION AGAINST DOMESTIC VIOLENCE, INC., respectfully requests the

entry of an Order dismissing the Plaintiff’s action with prejudice, or alternatively

decline to accept jurisdiction, and to award all other relief that this Court deems just

and appropriate.

                      REQUEST FOR ORAL ARGUMENT

      Pursuant to Local Rule 7.1(K), Pulte hereby respectfully requests oral

argument on the instant motion.

               CERTIFICATE OF ATTORNEY CONFERENCE
                   PURSUANT TO LOCAL RULE 7.1(B)

      Pursuant to Local Rule 7.1(B), the undersigned counsel certifies that she has

conferred with counsel for Plaintiff regarding the relief sought in the instant motion

and that they were unable to come to an agreement on the relief requested in Pulte’s

Motion to Dismiss.

                   CERTIFICATE OF COMPLIANT WORD LIMIT

      Pursuant to Local Rule 7.1(F), the undersigned counsel certifies that this

Motion contains 5,986 words.

                          CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that on June 8, 2020, I electronically filed the foregoing

with the Clerk of Court by using the CM/ECF system, which will send a notice of

electronic filing to all counsel on the Service List below.

                           By:    /s/ Amanda K. Anderson
                                 Mark A. Boyle

                                         - 24 -
Case 4:20-cv-00148-RH-MAF Document 15 Filed 06/08/20 Page 25 of 25




                      FBN: 0005886
                      Amanda K. Anderson
                      FBN: 0091297
                      BOYLE, LEONARD & ANDERSON, P.A.
                      2050 McGregor Blvd.
                      Fort Myers, FL 33901
                      Telephone: (239) 337-1303
                      Facsimile: (239) 337-7674
                      Primary: EService@Insurance-Counsel.com
                      Secondary #1: MBoyle@Insurance-Counsel.com
                      Secondary #2: AAnderson@Insurance-Counsel.com
                      Counsel for Defendant, Florida Coalition Against
                      Domestic Violence, Inc.




                              - 25 -
